UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
TERRELL PRICE, : Case No. 1:19-cv-740
Plaintiff, : Judge Timothy S. Black
Magistrate Judge Stephanie K. Bowman
VS.
OHIO DEPARTMENT OF
REHABILITATION AND

CORRECTIONS, et al.,
Defendants.
DECISION AND ENTRY
ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 7)

This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the
Magistrate Judge reviewed the pleadings filed with this Court and, on September 23,
2019, submitted a Report and Recommendation recommending that Plaintiff's complaint
be dismissed with the exception of the Eighth Amendment claims against Defendants
Snively, Ford, Dubuis, and Cooper in their individual capacities. (Doc. 7). No objections
were filed.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo
all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 7) should be and is hereby

ADOPTED in its entirety.
Accordingly, for the reasons stated above:

1) Plaintiffs complaint is DISMISSED with prejudice pursuant to 28 U.S.C.
§§ 1915(e)(2)(B) and 1915A(b)(1), with the exception of Plaintiff's Eighth
Amendment claims against Defendants Snively, Ford, Dubuis, and Cooper
in their individual capacities.

IT IS SO ORDERED.

pate: Falalia Kromet Eb
I “Bladk

Timothy S:
United States District Judge
